Citation Nr: 0625849	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity. 

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans' Affairs 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served periods of active duty from October 1961 
to September 1970.  His DD Form 214 for his second period of 
service shows that he had 1 year, 12 months and 32 days of 
foreign service, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during his 
period of active service from 1964 to 1970.

2.  Hepatitis C is first shown many years after the veteran's 
separation from service, and is not related to events, 
disease, or injury during military service.

3.  Anemia is first shown more than one year after the last 
date on which the veteran was exposed to an herbicide, and is 
not related to events, disease, or injury during military 
service.

4.  Peripheral neuropathy of the left lower extremity is 
first shown more than one year after the last date on which 
the veteran was exposed to an herbicide, and is not related 
to events, disease, or injury during military service.

5.  Peripheral neuropathy of the right lower extremity is 
first shown more than one year after the last date on which 
the veteran was exposed to an herbicide, and is not related 
to events, disease, or injury during military service.

6.  Myasthenia gravis is first shown more than one year after 
the last date on which the veteran was exposed to an 
herbicide, and is not related to events, disease, or injury 
during military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Anemia was not incurred in or aggravated during service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  Myasthenia gravis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Certain diseases, 
including peripheral neuropathy, primary anemia, myasthenia 
gravis, and cirrhosis of the liver, may be presumed to have 
been incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).

Hepatitis C 

The veteran contends that he contracted hepatitis C from 
immunization or gamma globin injections with a jet air gun or 
while helping a wounded soldier during active service.  

In this case, service medical records do not document 
hepatitis C or any known risk factors of the disease during 
service.  Competent medical evidence shows that the veteran 
has a current diagnosis of hepatitis C, first diagnosed in 
2003, many years after his separation from service in 1970.  
An August 2004 VA examination report listed a diagnosis of 
hepatitis C with no hepatic sequela.  
Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration All Station Letter, 98-
110 (November 30, 1998).  The veteran has continually denied 
any known risk factors for acquiring hepatitis C, only 
asserting receipt of injections and helping a wounded soldier 
during active service.  Despite a lack of any scientific 
evidence to document transmission of hepatitis C virus with 
an air gun injector, it is biologically plausible.  See 
Veterans Benefits Administration, Fast Letter 04-13 (June 29, 
2004).  In addition, the veteran specifically indicated in 
his September 2005 testimony that he helped a wounded soldier 
once during service and did not remember coming into contact 
with any of the man's blood during the incident.  

The record contains three medical opinions concerning the 
claimed etiology of the veteran's current hepatitis C 
disability.  

One opinion is in an April 2004 statement from Dr. Walker, 
the veteran's treating physician.  She considered the use of 
jet gun injections, which the veteran received in service, 
equivalent to "needle-sharing," which has been associated 
with the transmission of hepatitis C, which is blood-borne.  
She noted that the veteran reported that the same needle was 
used among the military personnel receiving immunization via 
jet gun.  She also noted that gamma globulin is a blood 
product.  She added that the veteran does not have other risk 
factors for this blood-borne illness.  Her opinion was that 
the veteran's hepatitis C is related to either the gamma 
globulin injections or immunizations by jet gun during 
service.

The second opinion is contained in a May 2004 statement by 
Dr. Counce, the veteran's treating neurologist.  She also 
recounted that the veteran reported no risk factors for 
obtaining hepatitis C, but reported injections of 
immunoglobulin and immunizations using a jet gun, with 
resulting bleeding and blood on the jet gun, during active 
service.  She expressed the opinion that it was most probable 
that the veteran obtained hepatitis C while in active 
service.

The third opinion is contained in an August 2004 report of VA 
examination.  This examiner noted that the veteran denied any 
risk factors for acquiring hepatitis C, but reported 
receiving gamma globulin shots and jet gun shots during 
military service.  The examiner added that the veteran was 
unsure whether the gamma globulin needles were reused, and 
noted that gamma globulin is a blood borne product.  The 
examiner also reported that the veteran reported that there 
was no change of needles from one person to the next during 
the jet gun injections, but the examiner added that he, 
himself, was not sure that there are any needles used in a 
jet gun shot.  The examiner mentioned that the veteran 
reported that he had blood on himself - presumably his own - 
after the jet gun injection.  The examiner concluded that, 
based on the veteran's history and known risk factors for 
hepatitis C, one would have to presume that there is a chance 
that he may have been transmitted hepatitis C virus via his 
gamma globulin shots in the military. 

The Board finds these medical statements to be entitled to 
little probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Unfortunately, the opinions contained in 
the April and May 2004 private physician statements are based 
on the veteran's reported history and do not include a review 
of the veteran's claims file.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991) (an opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion).  In addition, Dr. Walker's opinion reveals an 
essential misunderstanding concerning the jet gun injections, 
which do not use needles.  A jet injection is defined as an 
injection of a drug in solution through the intact skin by an 
extremely fine jet of the solution under high pressure.  
Dorland's Illustrated Medical Dictionary 668 (26th ed. 1981).  
Dr. Counce does not give the reasoning or the basis for her 
opinion, which, therefore, cannot be assessed.

Further, concerning the VA examiner's August 2004 opinion - 
which attributes the veteran's hepatitis C to the gamma 
globulin injections, but not to the use of jet gun 
inoculations -- the Board notes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature - such as this one -- cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

The Board also recognizes that the veteran contends he 
contracted hepatitis C due to events during active service.  
However, the record does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between the active military service 
and the etiology of his claimed liver disability.  Thus, his 
statements alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between active 
service and the etiology of his hepatitis C disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a) (2005).  

Because the medical opinions of record do not provide a basis 
for finding that the veteran's hepatitis C is related to his 
military service, and the evidence does not demonstrate that 
the veteran's hepatitis C existed during service or is the 
product of in-service exposure to a known risk factor for the 
hepatitis C infection, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection for hepatitis C cannot be 
granted.  As the evidence is not in equipoise, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
2002).  

Anemia, Peripheral Neuropathy of Lower Extremities, and 
Myasthenia Gravis 
 
The veteran contends that he suffers from anemia, peripheral 
neuropathy of lower extremities, and myasthenia gravis due to 
herbicide exposure in active service or as secondary to 
hepatitis C.

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

Acute and subacute peripheral neuropathy is included as a 
listed disease and thus shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 3.309(e) (2005).  
The diseases listed at Section 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

Exposure to Agent Orange is conceded in this case, as the 
veteran's DD Form 214 for his second period of service shows 
that he served in the Republic of Vietnam during this period 
of active service, which was from 1964 to 1970.  The veteran 
has a diagnosis of peripheral neuropathy involving each lower 
extremity.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  The veteran's peripheral neuropathy did not 
appear within weeks or months of his presumed exposure to an 
herbicide agent.  Competent medical evidence of record 
indicates that peripheral neuropathy was first manifest to a 
degree of 10 percent or more in 2002, which is over 30 years 
after the last date on which he was presumed exposed to an 
herbicide.  Thus, competent medical evidence of record does 
not show that the veteran's diagnosed peripheral neuropathy 
disabilities became manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  
Further, neither of the veteran's claimed disabilities of 
anemia and myasthenia gravis are classified as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2005).  Consequently, the 
veteran's claims cannot be granted on the basis of these 
presumptions.  

Regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the claims under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.  In addition, certain diseases 
that are chronic in nature, including primary anemia and 
myasthenia gravis, may be presumed to have been incurred in 
service, if the evidence shows that the disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service.  See 38 C.F.R. §§ 
3.307(a), 3.309(a) (2005).

Service medical records do not show any complaints, 
treatment, or diagnoses of peripheral neuropathy, anemia, and 
myasthenia gravis.  VA and private treatment notes dated in 
2002 and 2003 show the first objective medical findings of 
peripheral neuropathy, anemia, and myasthenia gravis, over 30 
years after separation from active military service.  
Further, the record does not contain competent medical 
evidence of record linking the veteran's peripheral 
neuropathy, anemia, and myasthenia gravis to disease, injury, 
or events during active service.  

Statements by the veteran, including testimony during a 
September 2005 hearing, contending that his current claimed 
conditions were incurred during active service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board has also considered whether the veteran's claimed 
disabilities are secondary to hepatitis C.  Under 38 C.F.R. § 
3.310(a), service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  In this case, the veteran 
has not been granted service connection for hepatitis C.  
Therefore, service connection for peripheral neuropathy, 
anemia, and myasthenia gravis cannot be granted on the 
claimed basis that they are secondary to hepatitis C.

Competent medical evidence of record does not show that the 
veteran suffers from disabilities of peripheral neuropathy of 
the lower extremities, anemia, and myasthenia gravis that are 
etiologically related to disease, injury, or events during 
active service or that were incurred within one year after 
his separation from active service.  As the evidence is not 
in equipoise, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, claims 
for entitlement to service connection for peripheral 
neuropathy of the lower extremities, anemia, and myasthenia 
gravis are not warranted on a direct basis.

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in May 2003, July 2003, August 2003, and March 2004 from VA 
as well as the June 2004 statement of the case (SOC) issued 
by the RO met the four notice requirements specified in 
Pelegrini.  Therefore, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's service connection claims.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thereafter, 
the veteran's claims were readjudicated in an October 2004 
supplemental statement of the case (SSOC) issued by the RO.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
March 2006 letter from VA.  He has been notified of all five 
elements of a service connection claim, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  A VA examination was obtained for the veteran's 
claimed hepatitis C disability.  However, VA examinations 
were not ordered for the veteran's additional claimed 
disabilities, as it was determined unnecessary after 
consideration of 38 C.F.R. § 3.159(c)(4) (2005).  

Finally, the veteran submitted a waiver of agency of original 
jurisdiction in September 2005, for consideration of 
pertinent evidence added to the record after the issuance of 
the October 2004 SSOC.  38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Service connection for hepatitis C is denied. 

Service connection for anemia is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied. 

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for myasthenia gravis is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


